Citation Nr: 0014866	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  99-02 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of scars of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from March 1943 to November 
1945.

The veteran filed a claim in May 1998 for service connection 
for a right hand disability.  This appeal arises from the 
September 1998 rating decision from the Pittsburgh, 
Pennsylvania Regional Office (RO) that granted service 
connection for scar, shell fragment wound, right wrist, with 
limitation of motion and assigned a 10 percent evaluation.  A 
Notice of Disagreement was filed in November 1998 and a 
Statement of the Case was issued in January 1999.  A 
substantive appeal was filed in February 1999 with no hearing 
requested. 


REMAND

In reviewing the record, the undersigned notes that a recent 
VA examination for rating purposes that addresses the 
requirements of DeLuca v. Brown, 8 Vet. App. 202 (1995), has 
not been conducted.  In DeLuca v. Brown, the Court held that 
in evaluating a service connected disability involving a 
joint, functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  The veteran has reported problems with use 
of the right hand.  Therefore, the veteran should be afforded 
an orthopedic examination to address the DeLuca requirements.  
In addition, the examiner who performed the VA examination in 
June 1998 did not have the benefit of the claims folder.  
Clinical data which takes into account both prior and recent 
medical treatment is needed to ensure that the evaluation of 
the veteran's disability is a fully informed one.  38 C.F.R. 
§ 4.1 (1999).

Further, the RO's attention is directed to Esteban v. Brown, 
6 Vet. App. 259 (1994).  Therein, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) held that an 
appellant might be entitled to separate ratings for residuals 
of an injury to include painful scars and muscle damage if 
the assignment of the additional rating did not violate the 
prohibition against pyramiding under 38 C.F.R. § 4.14.  The 
critical element in determining whether separate conditions 
referable to the same disability may be assigned separate 
ratings is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other conditions.  The RO should 
determine if separate ratings are assignable for the 
residuals of scars of the right hand.  

Finally, the veteran has raised the issue of entitlement to 
special monthly compensation due to loss of use of a hand.  
This issue should be addressed by the RO.

For the reasons discussed above, the case is REMANDED to the 
RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for the residuals of 
scars of the right wrist in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained; to include those 
from the Altoona, Pennsylvania VAMC. 

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service 
connected residuals of scars of the right 
wrist.  The RO should ensure that the 
notice of the examination is sent to the 
veteran's current address.  The claims 
folder must be made available to the 
examiner prior to the examination.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The examiner should determine if the 
veteran has any limitation of motion or 
ankylosis of the fingers which is, at 
least as likely as not, attributable to 
the service connected wrist scars.  If 
so, the instructions pertaining to the 
fingers below should be complied with.  
If not, the examiner does not have to 
provide range of motion findings 
regarding the fingers.

The examiner should provide complete 
range of motion in degrees for the right 
wrist and fingers.  For VA purposes, 
normal dorsiflexion (extension) of the 
wrist is from 0 to 70 degrees and normal 
palmar flexion of the wrist is from 0 to 
80 degrees.  Normal ulnar deviation of 
the wrist is from 0 to 45 degrees and 
normal radial deviation of the wrist if 
from 0 to 20 degrees.  38 C.F.R. Part 4, 
§ 4.71, Plate I (1999).  Normal ranges of 
motion of the fingers should be 
indicated.  If ankylosis of the wrist is 
present, the examiner should note the 
position in degrees.  In addition, the 
examiner should note whether there is 
ankylosis of any finger at the 
metacarpophalangeal or proximal 
interphalangeal joints; and, if so, the 
position in degrees should be noted.  It 
should also be noted with regard to each 
finger whether motion is possible to 
within two inches (5.1 cms) of the median 
transverse fold of the palm.  The 
examiner should determine whether there 
is any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether it is at least as 
likely as not that there is or may be 
additional range of motion loss or 
ankylosis of the wrist or fingers related 
to the service connected residuals of 
scars of the right hand due to any of the 
following:  (1) pain on use, including 
flare ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If there is 
functional ankylosis, the position in 
degrees should be given.  If it is not 
feasible to make any determination, the 
examiner should so note and give the 
reasons.  

The examiner should additionally indicate 
which hand is the veteran's dominant 
hand.

The examiner should note what muscle 
groups were affected as part of the 
service connected scars from a shell 
fragment wound of the right wrist, the 
functions affected by each injured muscle 
group, and the severity of each injured 
muscle group.  

The examiner should describe the scars 
resulting from the service connected 
residuals of a shell fragment wound of 
the right wrist and note whether any 
scars are painful and tender on objective 
demonstration or poorly nourished with 
repeated ulceration.  If the examiner is 
unable to make any determination, it 
should be so indicated on the record.  
The factors upon which any medical 
opinion is based should be set forth for 
the record.  

The examiner should additionally be asked 
to comment on the functional limitations 
due solely to the veteran's service-
connected residuals of scars of the right 
hand.  Functional limitations should be 
described with as much specificity as 
possible.  The examiner should comment on 
the presence or absence of fascial 
defects, atrophy, impaired muscle tone, 
loss of power, and lowered fatigue 
threshold.  Finally, the examiner should 
note whether no effective function 
remains in the hand, other than that 
which would be equally well served by an 
amputation stump at the site of election 
below the elbow with use of a suitable 
prosthetic appliance.  In making this 
determination, consideration should be 
given as to whether the actual remaining 
function, including the acts of grasping, 
manipulation, etc. could be accomplished 
equally well by an amputation stump with 
prosthesis.

3.    After completion of the requested 
development, the RO should review the 
veteran's claim for a rating in excess of 
10 percent for residuals of scars of the 
right hand on the basis of all the 
evidence of record.  In addition, 
consideration should be given to whether 
entitlement to special monthly 
compensation for loss of use of the hand 
is warranted.  With regard to this latter 
issue, the veteran is advised of the need 
to file a timely substantive appeal if he 
wishes the Board to address this matter.  
If any action taken remains adverse to 
the veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  This should include recitation of 
the applicable criteria and discussion of 
the issue of entitlement to special 
monthly compensation based on loss of use 
of the hand.  If the veteran fails to 
appear for the examination, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  
Consideration should additionally be 
given to the recent case of Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therein, 
the Court held that, with regard to 
initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should then be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




